PER CURIAM.
This appeal consolidates three decisions of the State Highway and Transportation Commission ordering appellant J. W. “Pat” Jones to remove three different outdoor advertising structures. The Commission found, after an administrative hearing, that all three structures infringed the provisions of the Billboard Act, now codified as §§ 226.500-226.600, RSMo 1978, and ordered their removal. Upon petition for review, the Circuit Court of Greene County affirmed two of the three orders and remanded the third to the Commission for further hearing. The circuit court’s orders were made separate and appealable pursuant to Mo.R.Civ.P. 81.06 (12th ed. 1981), although that may not have been necessary. Jones has appealed from each of the judgments of the circuit court.
In this case, we review the judgment of the circuit court. Section 536.140.6, RSMo 1978. The order or judgment entered in appeal number 12,226, remanding the cause to the Commission does not constitute a final disposition of the case. For that reason appeal number 12,226 is premature and must be dismissed. Iron County v. State Tax Commission, 480 S.W.2d 65, 71[3] (Mo.1972).
We have examined the administrative record made in connection with the other two signs. The decision of the circuit court was accompanied by a 34-page memorandum which meticulously identifies and discusses the issues presented. No error of law appears; in fact, an opinion of this court would simply be a rescript of the trial court’s memorandum. Such an opinion would have no precedential value, and the orders or judgments entered in appeal number 12,224 and in appeal number 12,227 are affirmed pursuant to Mo.R.Civ.P. 84.16(b) (13th ed. 1982).
All concur.